DETAILED CORRESPONDENCE
This final office action is in response to the Amendments filed on 15 July 2022, regarding application number 15/929,224.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
Claims 1, 3-10 and 12-19 remain pending in the application, while claims 2 and 11 have been cancelled. Claims 1, 3-10 and 19 were amended in the Amendments to the Claims. Claims 12-18 are original. 
Applicant’s amendments to claim 8 has overcome the objection previously set forth in the Non-Final Office Action mailed 19 April 2022. Therefore, the objection has been withdrawn. Examiner further acknowledges that the claims will no longer be construed under 35 U.S.C. 112(f).
Response to Arguments
Applicant’s arguments, see Pages 8-10, filed 15 July 2022, with respect to the rejections of claims 1, 3-10 and 12-19 under 35 U.S.C. § 102 and 35 U.S.C. § 103 have been fully considered, but they are not persuasive. Applicant has made the following arguments:

“Specifically, Applicant asserts that Gariepy, Zhang, Asada, Brantmark or Salour, either alone or in combination, fail to disclose or suggest an information processing device including a control processor configured to perform functions including at least obtaining information on a maker and information on an item, and specifying the maker and the item based on the obtained information on the maker and the obtained information on the item, as recited in independent claim 1 and similarly recited in the other independent claims.”
Examiner respectfully disagrees because Gariepy explicitly teaches the claimed “wherein the control processor is further configured to perform functions including: obtaining information on the maker and information on the item, and specifying the maker and the item based on the obtained information on the maker and the obtained information on the item”, as discussed in the prior office action. That is, at least paragraphs [0006], [0011], [0024], [0055], [0100]-[0102] and [0141]-[0150] teach obtaining information on the assembly line 202, stages 204 and 206 and parts (i.e. the maker and item) and specifying which parts to be supplied to which assembly-line locations based on the obtained information. See for example:
[0011 “According to some embodiments, there is a first assembly-line location and a second assembly-line location, a first part identifier for identifying a first part to be supplied to the first assembly-line location, and a second part identifier for identifying a second part to be supplied to the second assembly-line location.”];
[0024 “The vehicle travels to the pick-up location and scans an identification tag associated with a part at the pick-up location, in order to obtain additional information. The part is received on the vehicle. An assembly-line location is determined based on the additional information, and the vehicle travels to the assembly-line location. The additional information is indicative of a delivery time for the part at the assembly-line location.”];
[0055 “The schedule may include a part identifier for identifying the part that is required by a particular stage in the assembly line 202, and an assembly-line location 214 associated with the stage”];
[0100 “Rather, a “schedule” may simply be a request to pick up a particular part and deliver it to a particular assembly-line location (or assembly-line stage) by a particular time.”]; and
[0148 “According to some embodiments, the additional information may include any or all of an additional part identifier, an assembly-line location, and a delivery time.”].

“Gariepy is directed to a technique for autonomous lineside delivery to an assembly line that uses self-driving vehicles. However, Applicant respectfully asserts that Gariepy does not disclose the claimed feature of the location of the maker. Further, it is believed that the location of the maker changes from time to time according to the assembly process, and therefore Applicant further respectfully asserts that a person skilled in the art would not be able to obtain the configuration of the claimed invention from the disclosure of Gariepy.”
Examiner respectfully disagrees because Gariepy explicitly teaches the claimed “obtaining information on a location of the specified maker”, as discussed in the prior office action. As discussed previously, the assembly line 202 and stages 204 and 206 are examples of specified makers. Figure 9 and at least paragraphs [0006], [0011], [0024], [0055], [0100]-[0102] and [0141]-[0150] teach obtaining information on a location of the assembly line 202 and stages 204 and 206 (i.e. the maker). See for example:
[0024 “An assembly-line location is determined based on the additional information, and the vehicle travels to the assembly-line location.”];
[0055 “The schedule may include a part identifier for identifying the part that is required by a particular stage in the assembly line 202, and an assembly-line location 214 associated with the stage. In some embodiments, the fleet-management system 210 may receive a part identifier and the corresponding assembly-line location from another source.”]; and
[0148 “Based on the additional part identifier, the vehicle is able to determine the specific assembly-line location and/or delivery time for the unique part.”]
Therefore, Gariepy teaches the claimed “obtaining information on a location of the specified maker”.
For at least the reasons stated above, the claim rejections under 35 U.S.C. 102(a)(1) as being anticipated by Gariepy have been maintained.

	“In view of the above, Applicant respectfully submits that the independent claims are allowable. The dependent claims are therefore also allowable by virtue of their dependencies, as well as for the additional features that they recite. Accordingly, reconsideration and withdrawal of the rejections are respectfully requested.”
Examiner respectfully disagrees because the independent claim rejections under 35 U.S.C. 102(a)(1) as being anticipated by Gariepy have been maintained, as discussed above. Therefore, the depended claim rejections under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 have also been maintained. See full rejection details below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 6, 10, 12, 15 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gariepy et al. (US 20180276595 A1 and Gariepy hereinafter).
Regarding Claims 1, 10 and 19 
Gariepy teaches an information processing device that controls a moving body that autonomously travels based on an operation command (see all Figs.; [0006]-[0025]), the information processing device comprising:
a control processor (see Fig. 2, fleet-management system 210; [0053]-[0055]) configured to perform functions including:
receiving a request for production of an article from a user (see [0100]),
specifying a maker of the article that corresponds to the received request (see Fig. 2, assembly line 202 and stages 204 and 206; [0006], [0011], [0046]-[0047], [0055] and [0100]),
specifying an item to be used to produce the article that corresponds to the received request (see "part" in [0006], [0011], [0055] and [0100]),
obtaining information on a location of the specified maker and information on a location of the specified item (see Fig. 9, all; [0006], [0011], [0024], [0100]-[0102] and [0141]-[0150], see especially:
[0024 “An assembly-line location is determined based on the additional information, and the vehicle travels to the assembly-line location.”];
[0055 “The schedule may include a part identifier for identifying the part that is required by a particular stage in the assembly line 202, and an assembly-line location 214 associated with the stage. In some embodiments, the fleet-management system 210 may receive a part identifier and the corresponding assembly-line location from another source.”]; and
[0148 “Based on the additional part identifier, the vehicle is able to determine the specific assembly-line location and/or delivery time for the unique part.”]), and
generating an operation command for the moving body to cause the moving body to travel through the location of the maker and the location of the item based on the obtained information on the location of the maker and the obtained information on the location of the item (see Figs. 6-9, all; [0006], [0024], [0043] and [0068]),
wherein the control processor is configured to perform functions including:
obtaining information on the maker and information on the item (see [0006], [0011], [0023]-[0024], [0052], [0055]-[0060] and [0081]), and
specifying the maker and the item based on the obtained information on the maker and the obtained information on the item (see [0006], [0011], [0023]-[0024], [0052], [0055]-[0060] and [0081], see especially:
[0011 “According to some embodiments, there is a first assembly-line location and a second assembly-line location, a first part identifier for identifying a first part to be supplied to the first assembly-line location, and a second part identifier for identifying a second part to be supplied to the second assembly-line location.”];
[0024 “The vehicle travels to the pick-up location and scans an identification tag associated with a part at the pick-up location, in order to obtain additional information. The part is received on the vehicle. An assembly-line location is determined based on the additional information, and the vehicle travels to the assembly-line location. The additional information is indicative of a delivery time for the part at the assembly-line location.”];
[0055 “The schedule may include a part identifier for identifying the part that is required by a particular stage in the assembly line 202, and an assembly-line location 214 associated with the stage”];
[0100 “Rather, a “schedule” may simply be a request to pick up a particular part and deliver it to a particular assembly-line location (or assembly-line stage) by a particular time.”]; and
[0148 “According to some embodiments, the additional information may include any or all of an additional part identifier, an assembly-line location, and a delivery time.”].).
Regarding claims 10 and 19, Gariepy additionally teaches an information processing method for controlling a moving body that autonomously travels based on an operation command (see [0006] and [0098]) and a non-transitory storage medium that stores instructions that are executable by one or more processors and that causes the one or more processors to perform functions (see [0053] and [0098]).
Regarding Claims 3 and 12 
Gariepy teaches the information processing device/method according to claims 1 and 10 (as discussed above in claims 1 and 10), 
wherein the control processor is configured to perform functions including specifying parts that constitute the article as the item to be used to produce the article (see "part" in [0006], [0011], [0055] and [0100]).
Regarding Claims 6 and 15 
Gariepy teaches the information processing device/method according to claims 1 and 10 (as discussed above in claims 1 and 10), 
wherein the control processor is configured to perform functions including generating the operation command to cause the moving body to travel through the location of the maker and the location of the item, in an order in which the article is produced (see Figs. 6-7, all; [0087]-[0097] and [0122]-[0129]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gariepy as applied to claims 3 and 12 above, and further in view of Zhang (US 20200299063 A1 and Zhang hereinafter).
Regarding Claims 4 and 13 
Gariepy teaches the information processing device/method according to claims 3 and 12 (as discussed above in claims 3 and 12), 
Gariepy is silent regarding wherein the control processor is configured so that, when the parts include a part that is suppliable from a plurality of locations, the control processor performs functions including selecting one of the same parts from the plurality of locations according to a predetermined rule.
Zhang teaches an information processing device (see all Figs.; [0005]) comprising:
a control processor (see Figs. 7-8 all; [0103]-[0104]) configured to perform functions including:
specifying an item to be used that corresponds to a received request (see "article" in [0005]-[0011]),
wherein the control processor is configured so that, when the parts include a part that is suppliable from a plurality of locations, the control processor performs functions including selecting one of the same parts from the plurality of locations according to a predetermined rule (see Figs. 1-6, all; [0005]-[0011], and [0069]-[0079], especially [0073]).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Zhang to Gariepy. That is, it would have been obvious to modify the information processing device/method of Gariepy to include a step of selecting one of the same parts from the plurality of locations according to a predetermined rule when the parts include a part that is suppliable from a plurality of locations, as taught by Zhang. 
Zhang teaches picking parts from a plurality of shelves (i.e. plurality of locations). The selection of an optimal shelf for picking is based off a handling cost, the handling cost including parameters such as a distance from a shelf to a workstation and inventory of the parts on shelves. The same parts are scattered on different shelves, so as to meet the requirements that the same parts are picked from a plurality of shelves at the same time, and thus avoid standby for picking. A person having ordinary skill in the art would have been motivated to apply the same technique to the information processing device/method of Gariepy in order to attain the same results. 
Application of the known technique taught by Zhang to the information processing device/method taught by Gariepy would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include information processing device/method, wherein the control processor is configured so that, when the parts include a part that is suppliable from a plurality of locations, the control processor performs functions including selecting one of the same parts from the plurality of locations according to a predetermined rule. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Claims 5, 8, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gariepy as applied to claims 1 and 10 above, and further in view of Asada (JP 2013200647 A and Asada hereinafter).
Regarding Claims 5 and 14 
Gariepy teaches the information processing device/method according to claims 1 and 10 (as discussed above in claims 1 and 10), 
wherein the control processor is configured to perform functions including specifying a tool to be used to produce the article as the item to be used to produce the article (see [0152]).
For the sake of compact prosecution and the possible argument that “Gariepy is silent regarding wherein the control processor is configured to perform functions including specifying a tool to be used to produce the article as the item to be used to produce the article”, Asada teaches wherein the control processor is configured to perform functions including specifying a tool to be used to produce the article as the item to be used to produce the article.
That is, Asada teaches an information processing device that controls a moving body that autonomously travels based on an operation command (see all Figs.; [0001] and [0026] in the attached reference JP_2013200647_A), the information processing device comprising:
a control processor (see Fig. 1, control processor; [0026] and [0033]) configured to perform functions including:
specifying a maker of the article that corresponds to the received request (see Fig. 1, worker/operator 50; [0026], [0036], [0098], [0118]-[0120]),
specifying an item to be used to produce the article that corresponds to the received request (see "part" and "tool" in [0026], [0049]-[0050] and [0118]-[0120]),
obtaining information on a location of the specified maker and information on a location of the specified item (see [0050], [0056] and [0081]), and
generating an operation command for the moving body to cause the moving body to travel through the location of the maker and the location of the item based on the obtained information on the location of the maker and the obtained information on the location of the item (see [0026], [0056] and [0081] and [0118]-[0120]),
wherein the control processor is configured to perform functions including specifying a tool to be used to produce the article as the item to be used to produce the article (see [0026], [0048]-[0050], [0081]-[0083] and [0118]-[0120]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Asada to Gariepy. That is, it would have been obvious to modify the information processing device/method of Gariepy to further include a step to perform functions including specifying a tool to be used to produce the article as the item to be used to produce the article, as taught by Asada. 
Asada teaches providing tools along with parts to assist a user with assembling the article at various workstations. A person having ordinary skill in the art would have been motivated to apply the same technique to the information processing device/method of Gariepy in order to attain the same results. 
Application of the known technique taught by Asada to the information processing device/method taught by Gariepy would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include information processing device/method, wherein the control processor is configured to perform functions including specifying a tool to be used to produce the article as the item to be used to produce the article. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claims 8 and 17 
Gariepy teaches the information processing device/method according to claims 1 and 10 (as discussed above in claims 1 and 10), 
wherein the control processor is configured to perform functions including an item provided by the user in the item to be used to produce the article (see [0060] and [0065]). Gariepy is silent regarding based on the request received from the user.
Asada teaches wherein the control processor is configured to perform functions including the user in the maker based on the request received from the user (see [0081]-[0082], [0098] and [0118]-[0120] [0081]-[0082], [0098] and [0118]-[0120]), or including an item provided by the user in the item to be used to produce the article based on the request received from the user (see [0081]-[0082] and [0098]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Asada to Gariepy. That is, it would have been obvious to modify the information processing device/method of Gariepy to further include a step to 
perform functions including the user in the maker based on the request received from the user, or including an item provided by the user in the item to be used to produce the article based on the request received from the user, as taught by Asada. 
Asada teaches a user who rides on the moving body to a plurality of workstations. The user receives items and assembles the article at each workstation based off of a production instruction. A person having ordinary skill in the art would have been motivated to apply the same technique to the information processing device/method of Gariepy in order to attain the same results. 
Application of the known technique taught by Asada to the information processing device/method taught by Gariepy would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include information processing device/method, wherein the control processor is configured to perform functions including the user in the maker based on the request received from the user, or including an item provided by the user in the item to be used to produce the article based on the request received from the user. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gariepy as applied to claims 1 and 10 above, and further in view of Brantmark et al. (US 20080091301 A1 and Brantmark hereinafter).
Regarding Claims 7 and 16 
Gariepy teaches the information processing device/method according to claims 1 and 10 (as discussed above in claims 1 and 10), 
wherein the control processor is configured so that, when there are a plurality of combinations of the maker and the item corresponding to the article for specifying the maker and the item, the control processor selects and specifies the maker and the item (see [0081], [0090] and [0096]). Gariepy does not explicitly teach a user selecting the combination. That is, Gariepy is silent regarding the control processor makes an inquiry to the user about which combination to select and specifies the maker and the item based on the combination selected by the user.
Brantmark teaches an information processing device (see all Figs.; [0006]-[0012]) comprising:
a control processor (see Fig. 3, control processor 3; [0053]) configured to perform functions including:
receiving a request for production of an article from a user (see [0010]),
specifying a maker of the article that corresponds to the received request (see "workstations" in [0008]-[0012]),
specifying an item to be used to produce the article that corresponds to the received request (see "part" in [0009]-[0012]),
wherein the control processor is configured so that, when there are a plurality of combinations of the maker and the item corresponding to the article for specifying the maker and the item, the control processor makes an inquiry to the user about which combination to select and specifies the maker and the item based on the combination selected by the user (see [0010]-[0012] and [0055]-[0064]).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Brantmark to Gariepy. That is, it would have been obvious to modify the information processing device/method of Gariepy to further include a step of making an inquiry to the user about which combination to select and specify the maker and the item based on the combination selected by the user, as taught by Brantmark. 
Brantmark teaches a user inputting a part flow of a desired order for a part to be processed by workstations. A program is automatically created as a result, thus allowing an operator without high-level knowledge in programing to program a cycle of processing parts. A person having ordinary skill in the art would have been motivated to apply the same technique to the information processing device/method of Gariepy in order to attain the same results. 
Application of the known technique taught by Brantmark to the information processing device/method taught by Gariepy would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include information processing device/method, wherein the control processor is configured so that, when there are a plurality of combinations of the maker and the item corresponding to the article for specifying the maker and the item, the control processor makes an inquiry to the user about which combination to select and specifies the maker and the item based on the combination selected by the user. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gariepy as applied to claims 1 and 10 above, and further in view of Salour et al. (US 20170235297 A1 and Salour hereinafter).
Regarding Claims 9 and 18 
Gariepy teaches the information processing device/method according to claims 1 and 10 (as discussed above in claims 1 and 10), 
Gariepy is silent regarding wherein the control processor is configured so that, when there is no combination of the maker and the item corresponding to the article for specifying the maker and the item, the control processor notifies the user that the article is not producible.
Salour teaches an information processing device (see all Figs.; [0004]-[0005]) comprising:
a control processor (see Fig. 4, control system 26; [0031]-[0034]) configured to perform functions including:
specifying a maker of the article that corresponds to the received request (see "workstations" in [0005]-[0007]),
specifying an item to be used to produce the article that corresponds to the received request (see "workpieces" in [0004]-[0007]),
wherein the control processor is configured so that, when there is no combination of the maker and the item corresponding to the article for specifying the maker and the item, the control processor notifies the user that the article is not producible (see [0034] and [0038]-[0039], especially [0039 "... control system 26 may notify an operator that a workpiece 10 has been delivered to the wrong workstation 20, that a given workpiece 10 has been separated from its associated work order document 12, or even that the improper tooling 22 has been associated with a given workstation 20.]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Salour to Gariepy. That is, it would have been obvious to modify the information processing device/method of Gariepy to further include a step when there is no combination of the maker and the item corresponding to the article for specifying the maker and the item, to notify the user that the article is not producible, as taught by Salour. 
Salour teaches notifying the user when an item is delivered to the wrong workstation, when the item is separated from its processing instructions or when improper tooling is associated with a workstation. A person having ordinary skill in the art would have been motivated to apply the same technique to the information processing device/method of Gariepy in order to attain the same results. 
Application of the known technique taught by Salour to the information processing device/method taught by Gariepy would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include information processing device/method, wherein the control processor is configured so that, when there is no combination of the maker and the item corresponding to the article for specifying the maker and the item, the control processor notifies the user that the article is not producible. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Schmidt et al. (WO 2018046116 A1 and Schmidt hereinafter) and Fuhlbrigge (US 20140121828 A1 and Fuhlbrigge hereinafter).
Schmidt teaches an information processing device that controls a moving body that autonomously travels based on an operation command, the information processing device comprising: a control unit processor configured to perform functions including: specifying a maker of the article that corresponds to a received request, specifying an item to be used to produce the article that corresponds to the received request, obtaining information on a location of the specified maker, and generating an operation command for the moving body to cause the moving body to travel through the location of the maker and the location of the item based on the obtained information on the location of the maker, wherein the control processor is further configured to perform functions including: obtaining information on the maker and information on the item, and specifying the maker and the item based on the obtained information on the maker and the obtained information on the item. See at least the Abstract, Fig. 1, [0078]-[0080], [0128] and [0168] in the attached reference WO_2018046116_A1.
Fuhlbrigge teaches an information processing device that controls a moving body that autonomously travels based on an operation command, the information processing device comprising: a control unit processor configured to perform functions including: specifying a maker of the article that corresponds to a received request, specifying an item to be used to produce the article that corresponds to the received request, and generating an operation command for the moving body to cause the moving body to travel through the location of the maker and the location of the item. See at least the Abstract, Fig. 1, [0017] and [0039].

THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANNER LUKE CULLEN whose telephone number is (303)297-4384. The examiner can normally be reached Monday-Friday 7:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TANNER L CULLEN/Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664